Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Assuming for the sake of argument that the SEBS disclosed in the two references cited on the newly submitted IDS of 6-28-22 reads on a “copolymer of 1-butene and ethylene”, the references do not suggest or disclose that such copolymers have a 1-butene content of at least 70 wt.% as required by the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
7-22-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765